





Exhibit 10.2(c)




FIRST AMENDMENT TO THE
2017 ANTHEM INCENTIVE COMPENSATION PLAN
Pursuant to rights reserved under Section 17.1 of the 2017 Anthem Incentive
Compensation Plan (the “Plan”), Anthem, Inc. amends the Plan, effective for
grants awarded on
and after January 1, 2018, to provide as follows:
1.Section 3.3(d) is amended in its entirety to read as follows:
(d)    determine the terms and conditions of Awards, including the Option Prices
of Options and the Grant Prices of SARs, provided that, no Option shall be
exercisable within six (6) months following the grant date of an Option and any
Award (other than a Cash-Based Award and Options) granted under the Plan shall
have a minimum vesting period and/or a minimum Period of Restriction of one (1)
year following the grant date of any such Award; provided further that, the
foregoing limitations shall apply to 95% of all such Awards granted under the
Plan.
*    *    *
IN WITNESS WHEREOF, the following authorized officer has executed this First
Amendment to evidence its adoption by Anthem, Inc. this 30th day of January,
2018.
ANTHEM, INC.


By:     /s/    GAIL K. BOUDREAUX
Gail K. Boudreaux
President & CEO





















